Lipscomb, J.
This suit was brought by the plaintiff, the present Clerk of the District Court of Gonzales county, against his predecessor, Jones, to recover compensation from him for extra services, in bringing up the records of the Court, which had been omitted by his predecessor. The services seem to have been voluntarily rendered, without any contract. We known of no law, requiring the present Clerk to supply the faults committed by his predecessor; and if such delinquenceg actually occurred, the delinquent Clerk is responsible on his bond, and not to his successor in office. The former Clerk may have failed to perform his duties in a proper manner. It is hoped his successor will do better; and that there is room for his improvement, is obvious, from the specimen furnished of his hand writing in the transcript sent up in this case. Transcripts should be written in a plain legible hand. It is difficult to read the one sent up. There is no error in sus? taining the demurrer; and the judgment is affirmed.
Judgment affirmed.